DETAILED ACTION
Regarding Claims 3-5, 7-8, 11, 13, 15-16 and 19. Cancelled.
Double Patenting
Previous rejection is withdrawn in view of the Applicant’s amendment and argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6, 9-10, 12, 14, 17-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite calculating first and second analyte levels using a conversion function and updated conversion function, but said limitations are genus claims covering see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,” and also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

Claims 1-2, 6, 9-10, 12, 14, 17-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As stated above, the original disclosure does not provide any kind of detail as to how analyte levels are calculated using the conversion function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9-10, 12, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goode et al., EP 2,497,420 (hereinafter Goode) (cited by the Applicant)

          Regarding Claims 1, 9 and 17. Goode discloses using a transreceiver to calculate a first analyte level using a conversion function and first sensor data received from an analyte sensor (Paragraphs [0349]-[0357], analyte level using the conversion function; Fig. 5; Paragraph [0334]; sensor data, data stream)            
Figs. 4’s; Paragraphs [0270], [0325], wirelessly; Paragraph [0356], output via user interface),
using the display device to prompt a user to enter a reference measurement, using the display device to receive a reference measurement (Paragraph [0370], interface used to prompt the user as well as receive the data entered by the user; Paragraph [0335]), using the display device to prompt a user to enter a time at which the reference measurement was taken, using the display device to receive a time at which the reference measurement was taken (Paragraphs [0338]-[0339]; Figs. 4, proactive prompting; Paragraph [0364] discloses that another cause of error in using the conventional meters occurs when a user does not enter the reference value at the appropriate time or with the appropriate time stamp. To reduce error, it would have been obvious to proactively prompt the user to enter the time, particularly given the importance of time associated with reference values, as described in Paragraphs [0335]-[0339], accurate time stamp requirement. Note also that Goode also prompts to enter mealtimes in Paragraph [0369]); 
using the display device to wirelessly convey the reference measurement and the time at which the reference measurement was taken, using the transreceiver to receive the reference measurement and the time at which the reference measurement was taken (Paragraph [0335]; Paragraphs [0270], [0325], wirelessly; Paragraph [0018]),
Fig. 8, re-calculate conversion function; Fig. 10, updating)
using the transceiver to calculate a second analyte level using the updated conversion
function and second sensor data received from the analyte sensor (Paragraph [0334], sensor data, data stream; Paragraph [0367]),
using the transceiver to wirelessly convey the second analyte level, using the display device to receive the second analyte level wirelessly conveyed by the transceiver and using the display device to display the second analyte level (Figs. 4’s; Paragraphs [0270], [0325], wirelessly; Paragraph [0354]-[0357], output via user interface),

          Regarding Claims 2, 10 and 18. Goode discloses the reference measurement is a self-monitoring blood glucose (SMBG) measurement obtained from a finger-stick blood sample (Paragraph [0335], self-monitored blood analyte test, eg. finger stick test)

          Regarding Claims 6, 14. Goode discloses storing the reference measurement in a calibration point memory (Paragraph [0355])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goode et al., EP 2,497,420 in view of Hayter et al., US-PGPUB 2009/0198118 (hereinafter Hayter) (cited by the Applicant)

          Regarding Claim 20.  Goode discloses RF transreceiver (Fig. 5, 51)

Goode does not explicitly disclose a transreceiver interface includes an antenna 

Hayter discloses the transceiver interface includes an antenna (Paragraph [0023])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Hayter in Goode and have a transreceiver interface include an antenna, so as to receive and amplify the data signals.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
In regard to 112 rejection, the Examiner respectfully disagrees, and state that the original disclosure simply does not provide any kind of detail in regard to conversion function and how analyte levels are calculated using the conversion function. In regard to the 103 rejection, the rejection has been updated as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HYUN D PARK/Primary Examiner, Art Unit 2865